Hunt, Justice.
The trial court dismissed the former wife’s complaint for modification of child support, filed less than two years after the final divorce decree, as violative of OCGA § 19-6-19 (a). In Thorp v. Thorp, 258 Ga. 220 (367 SE2d 232) (1988), we held that OCGA § 19-6-19 (a) requires a two-year wait for filing a modification petition from a prior modification order, not from the original divorce decree. Accordingly, the complaint was not subject to dismissal.

Judgment reversed.


All the Justices concur.

*603Decided October 20, 1988.
Hagler, Hyles & Badcock, Tasca W. Badcock, for appellant.
Lee R. Grogan, for appellee.